                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

JARELL D. TERRY                                                          PLAINTIFF
ADC #149998C

v.                       CASE NO. 2:20-CV-00145-BSM

WILLIAM STRAUGHN, et al.                                              DEFENDANTS

                                      ORDER

      Jarell Terry’s motion to dismiss Ciara Brown [Doc. No. 62] is granted. All claims

against Brown are dismissed without prejudice. Brown’s motion for summary judgment

[Doc. No. 55] is denied as moot.

      IT IS SO ORDERED this 18th day of June, 2021.



                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
